DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Application filed on November 25, 2019, in which claims 1-20 have been presented for examination.
Status of Claims
3.	Claims 1-20 are pending, of which claims 1-3, 11, 12, 19 and 20 are rejected under 35 U.S.C. 103.  Claim 19 is also rejected under 35 U.S.C. 112(a) and 35 U.S.C. 112(b).
Drawings
4.	The drawings are objected to because Applicant appears to have filed eight Figures, though has labeled the second and third figures as FIG. 2, and has also labeled the fourth and fifth figures as FIG. 3.  Thus, it would appear that two versions of FIG. 2 exist and two versions of FIG. 3 exist.  One possible solution is to amend both of the figures labeled “FIG. 2” to “FIG. 2a” and “FIG. 2b”.  Similar changes should be made to both of the figures labeled as “FIG. 3”.  Examiner further notes that when making amendments to the drawings, the “BRIEF DESCRIPTION OF THE DRAWINGS” section .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
5.	In addition to Replacement Sheets containing the corrected drawing figures, Applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the changes to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will 
Specification
6.	The following guidelines illustrate the preferred layout for the specification of a utility application.  These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
7.	As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order.  Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading.  If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
	(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC. 
(f) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(g) BRIEF SUMMARY OF THE INVENTION.
(h) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(i) DETAILED DESCRIPTION OF THE INVENTION.
(j) CLAIM OR CLAIMS (commencing on a separate sheet).
(k) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(l) SEQUENCE LISTING (See MPEP § 2424 and 37 CFR 1.821-1.825.  A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document on compact disc).

Content of Specification

(a)	Title of the Invention: See 37 CFR 1.72(a) and MPEP § 606.  The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet.  The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words may not contain more than 500 characters.

(b)	Cross-References to Related Applications: See 37 CFR 1.78 and MPEP § 201.11.

(c)	Statement Regarding Federally Sponsored Research and Development: See MPEP § 310.

(d)	The Names Of The Parties To A Joint Research Agreement: See 37 CFR 1.71(g).

(e)	Incorporation-By-Reference Of Material Submitted On a Compact Disc: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application.  See 37 CFR 1.52(e) and MPEP § 608.05.  Computer program listings (37 CFR 1.96(c)), “Sequence Listings” (37 CFR 1.821(c)), and tables having more than 50 pages of text were permitted as electronic documents on compact discs beginning on September 8, 2000.

(f)	Background of the Invention:  See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:

(1)	Field of the Invention: A statement of the field of art to which the invention pertains.  This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention.  This item may also be titled "Technical Field."

(2)	Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant's invention.  This item may also be titled "Background Art."

(g)	Brief Summary of the Invention: See MPEP § 608.01(d).  A brief summary or general statement of the invention as set forth in 37 CFR 1.73.  The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole.  The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention).  In chemical cases it should point out in general terms the utility of the invention.  If possible, the nature and gist of the invention or the inventive concept should be set forth.  Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(h)	Brief Description of the Several Views of the Drawing(s): See MPEP § 608.01(f).  A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.

(i)	Detailed Description of the Invention: See MPEP § 608.01(g).  A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71.  The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail.  However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.

(j)	Claim or Claims: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on separate sheet or electronic page (37 CFR 1.52(b)(3)).  Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.  There may be plural indentations to further segregate subcombinations or related steps.  See 37 CFR 1.75 and MPEP § 608.01(i)-(p).

(k)	Abstract of the Disclosure: See MPEP § 608.01(f).  A brief narrative of the disclosure as a whole in a single paragraph of 150 words or less commencing on a separate sheet following the claims.  In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21.  The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO.  See MPEP § 1893.03(e).

(l)	Sequence Listing, See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431.  The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2421.02.
8.	The disclosure is objected to because of the following informalities: Paragraphs [0001], [0003] and [0014], each within the “BACKGROUND OF THE INVENTION,” “BRIEF SUMMARY OF THE INVENTION” and “DETAILED DESCRIPTION OF THE INVENTION” sections, respectively, nevertheless appear to be exact carbon copies of each other and are redundant.	Appropriate correction is required.
9.	Applicant is reminded of the proper content of an abstract of the disclosure.	A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.  If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure.  If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement.  In certain patents, particularly those for compounds and compositions, wherein the process for making and/or the use thereof are not obvious, the abstract should set forth a process for making and/or use thereof.  If the new technical disclosure involves modifications or alternatives, the abstract should mention by way of example the preferred modification or alternative.	The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
Where applicable, the abstract should include the following:
	(1) if a machine or apparatus, its organization and operation;
	(2) if an article, its method of making;
	(3) if a chemical compound, its identity and use;
	(4) if a mixture, its ingredients;
	(5) if a process, the steps.	Extensive mechanical and design details of apparatus should not be given.
10.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
	The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
	The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.
11.	The abstract of the disclosure is objected to because it uses a phrase which can be implied, and/or repeats information given in the title, namely “Methods and systems for enhancing a distributed medical network”.  Correction is required.  See MPEP § 608.01(b).
12.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
13.	The following is a quotation of 35 U.S.C. 112(f):	(f) Element in Claim for a Combination. – An element in a claim for a 	combination may be expressed as a means or step for performing a specified 	function without the recital of structure, material, or acts in support thereof, and 	such claim shall be construed to cover the corresponding structure, material, or 	acts described in the specification and equivalents thereof.
14.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.	As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.	Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
15.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a data inputting module configured to input training data corresponding to each local computer into their corresponding machine learning model,” “a loss generating module configured to generate a plurality of local losses by at least generating a local loss for each machine learning model based at least in part on the corresponding training data,” “a gradient generating module configured to generate a plurality of local parameter gradients by at least generating a local parameter gradient for each machine learning model based at least in part on the corresponding local loss,” “an update generating module configured to generate a global parameter update based at least in part on the plurality of local parameter gradients,” and “a model updating module configured to update each machine learning model hosted at each local computer of the plurality of local computers by at least updating their corresponding active parameter set based at least in part on the global parameter update,” in claim 19.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
16.	The following is a quotation of 35 U.S.C. 112(b):	(b)  CONCLUSION.—The specification shall conclude with one or more claims 	particularly pointing out and distinctly claiming the subject matter which the 	inventor or a joint inventor regards as the invention.
17.	Claim 19 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
	Regarding claim 19, as discussed above, the claim limitations “a data inputting module configured to input training data corresponding to each local computer into their corresponding machine learning model,” “a loss generating module configured to generate a plurality of local losses by at least generating a local loss for each machine learning model based at least in part on the corresponding training data,” “a gradient generating module configured to generate a plurality of local parameter gradients by at least generating a local parameter gradient for each machine learning model based at least in part on the corresponding local loss,” “an update generating module configured to generate a global parameter update based at least in part on the plurality of local parameter gradients,” and “a model updating module configured to update each machine learning model hosted at each local computer of the plurality of local computers by at least updating their corresponding active parameter set based at least in part on the global parameter update” are limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure for the claimed function.	With reference to FIG. 1, paragraph [0015] recites, “In some examples, the system 10 includes a connection establishing module 12, a data inputting module 14, a loss generating module 16, a gradient generating module 18, a parameter set generating module 20, a gradient or parameter delivering module 22, an update generating module 24, and a model updating module 26. In certain examples, the system 10 further includes an update delivering module 28, a time out module 30, and/or a compression and encryption module 32. In some examples, the system 10 is configured to enhance a distributed medical network. For example, the system 10 is configured to enhance a distributed medical network including a plurality of local computers, where each local computer hosts a machine learning model configured with an active parameter set. In some examples, the distributed medical network further includes a central computer, (e.g., coupled to the plurality of local computers). In certain examples, the system 10 is configured to implement method S100 of FIG. 2 and/or method S200 of FIG. 3. Although the above has been shown using a selected group of components, there can be many alternatives, modifications, and variations. For example, some of the components may be expanded and/or combined. Some components may be removed. Other components may be inserted to those noted above. Depending upon the embodiment, the arrangement of components may be interchanged with others replaced” (Recited from paragraph [0015] of instant Specification).	Furthermore, paragraph [0014] recites, “In various embodiments, the data inputting module 14 is configured to input data into each local computer of the plurality of local computers. In some examples, the data inputting module 14 is configured to input priming data and/or training data into each machine learning model hosted at leach local computer of the plurality of local computers. For example, the data inputting module 14 is configured to input priming data and/or training data corresponding to each local computer into their corresponding machine learning model. In certain examples, the data inputting module 14 is configured to input a first training data into a first machine learning model hosted at a first local computer of the plurality of local computers, a second training data into a second machine learning model hosted at a second local computer of the plurality of local computers, . . . , and a Nth training data into a Nth machine learning model hosted at a Nth local computer of the plurality of local computers. In certain examples, training data includes a medical image (e.g., a pre-analyzed medical image with a corresponding ground truth) and/or patient data. In some examples, the training data inputted into each machine learning model is different. In certain examples, the data inputting module 14 is configured to input a first priming data into a first machine learning model hosted at a first local computer of the plurality of local computers, a second priming data into a second machine learning model hosted at a second local computer of the plurality of local computers, . . . , and a Nth priming data into a Nth machine learning model hosted at a Nth local computer of the plurality of local computers. In certain examples, priming data includes a medical image (e.g., a pre-analyzed medical image with a corresponding ground truth) and/or patient data. In some examples, the priming data inputted into each machine learning model is different. In various examples, the training data and priming data for each machine learning model is the same” (Recited from paragraph [0017] of Applicant’s instant Specification).	Paragraph [0017] of Applicant’s Detailed Description does not indicate that the disclosed “data inputting module 14” is comprised of any specific structural components, but rather merely describes the aforementioned “module” in terms of function.  As well, paragraphs [0018]-[0021] and [0029]-[0036], which discuss the aforementioned “loss generating module 16,” “gradient generating module 18, “update generating module 24” and “model updating module 26” also describe the “modules” solely in terms of their function, and fail to disclose any structural components.	Examiner wishes to point out that with reference to FIG. 6, paragraph [0157] recites that “In some examples, the one or more input/output (I/O) interfaces 6008 of the computing system 6000 is configured to be in communication with one or more external devices 6010 (e.g., a keyboard, a pointing device, and/or a display). In certain examples, the one or more network adapters 6012 of the computing system 6000 is configured to communicate with one or more networks (e.g., a local area network (LAN), a wide area network (WAN), and/or a public network (e.g., the Internet)). In various examples, additional hardware and/or software modules are utilized in connection with the computing system 6000, such as one or more micro-codes and/or one or more device drivers” (Recited from paragraph [0157] of Applicant’s instant Specification, with added emphasis).  Moreover, paragraph [0243] recites, “For example, some or all components of various embodiments of the present invention each are, individually and/or in combination with at least another component, implemented using one or more software components, one or more hardware components, and/or one or more combinations of software and hardware components. In another example, some or all components of various embodiments of the present invention each are, individually and/or in combination with at least another component, implemented in one or more circuits, such as one or more analog circuits and/or one or more digital circuits. In yet another example, while the embodiments described above refer to particular features, the scope of the present invention also includes embodiments having different combinations of features and embodiments that do not include all of the described features. In yet another example, various embodiments and/or examples of the present invention can be combined” (Recited from paragraph [0243] of Applicant’s instant Specification, with added emphasis).  Additionally, paragraph [0244] recites, “Additionally, the methods and systems described herein may be implemented on many different types of processing devices by program code including program instructions that are executable by the device processing subsystem. The software program instructions may include source code, object code, machine code, or any other stored data that is operable to cause a processing system to perform the methods and operations described herein. Other implementations may also be used, however, such as firmware or even appropriately designed hardware configured to perform the methods and systems described herein” (Recited from paragraph [0244] of Applicant’s instant Specification, with added emphasis).	However, Examiner respectfully submits that while paragraphs [0157], [0243] and [0244] of Applicant’s Detailed Description do indicate or otherwise suggest that hardware and/or processing circuitry may be used for implementing embodiments of the invention, nonetheless, this fails to at least clearly link which specific structural component is responsible for performing each of “input training data corresponding to each local computer into their corresponding machine learning model,” “generate a plurality of local losses by at least generating a local loss for each machine learning model based at least in part on the corresponding training data,” “generate a plurality of local parameter gradients by at least generating a local parameter gradient for each machine learning model based at least in part on the corresponding local loss,” “generate a global parameter update based at least in part on the plurality of local parameter gradients,” and “update each machine learning model hosted at each local computer of the plurality of local computers by at least updating their corresponding active parameter set based at least in part on the global parameter update,” as claimed.	As such, if the recited “data inputting module,” “loss generating module,” “gradient generating module,” “update generating module,” and “model updating module” of claim 19 are each in fact entirely software implemented components, then they lack any sufficient structure for carrying out their respective functions of “input training data corresponding to each local computer into their corresponding machine learning model,” “generate a plurality of local losses by at least generating a local loss for each machine learning model based at least in part on the corresponding training data,” “generate a plurality of local parameter gradients by at least generating a local parameter gradient for each machine learning model based at least in part on the corresponding local loss,” “generate a global parameter update based at least in part on the plurality of local parameter gradients,” and “update each machine learning model hosted at each local computer of the plurality of local computers by at least updating their corresponding active parameter set based at least in part on the global parameter update”.  The claim thus amounts to pure functional claiming, and the scope of the claim is unclear and indefinite.	Applicants may:	(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or	(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).	If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:	(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or	(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
18.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):		(a)  IN GENERAL.—The specification shall contain a written description 	of the invention, and of the manner and process of making and using it, in such 	full, clear, concise, and exact terms as to enable any person skilled in the art to 	which it pertains, or with which it is most nearly connected, to make and use the 	same,  and shall set forth the best mode contemplated by the inventor or joint 	inventor of carrying out the invention.
19.	Claim 19 is rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
	As discussed above, independent claim 19 recites the claim limitations “a data inputting module configured to input training data corresponding to each local computer into their corresponding machine learning model,” “a loss generating module configured to generate a plurality of local losses by at least generating a local loss for each machine learning model based at least in part on the corresponding training data,” “a gradient generating module configured to generate a plurality of local parameter gradients by at least generating a local parameter gradient for each machine learning model based at least in part on the corresponding local loss,” “an update generating module configured to generate a global parameter update based at least in part on the plurality of local parameter gradients,” and “a model updating module configured to update each machine learning model hosted at each local computer of the plurality of local computers by at least updating their corresponding active parameter set based at least in part on the global parameter update”.  For the “data inputting module,” “loss generating module,” “gradient generating module,” “update generating module,” and “model updating module,” the instant Specification merely discloses generic “modules” as part of the “system for enhancing a distributed medical network” of FIG. 1 but as indicated above, provides no description of sufficiently definite structure that performs the claimed functions.  There is no description of any actual specific device and programming sufficient to perform the functions, which would be required to support the claimed specialized functions.  The disclosure with respect to the “data inputting module,” “loss generating module,” “gradient generating module,” “update generating module,” and “model updating module,” of FIG. 1 merely repeats the claimed functions.	In addition, as discussed above, even if it is assumed for argument’s sake, that a generic processor is inherent for implementing the illustrated “modules” of FIG. 1, (as described at paragraphs [0157], [0243] and [0244] of instant Specification), instant Specification nonetheless fails to provide a sufficient algorithm corresponding to the claimed functions.  In this instance, the structure corresponding to the 35 U.S.C. 112(f) claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component (specific circuit) along with the algorithm used for performing the claimed specialized function.  Taking paragraph [0069] as a first example, with regard to the process S122 shown in FIG. 2, Applicant recites, “In various embodiments, the process S122 of inputting training data includes inputting a first training data into a first machine learning model hosted at a first local computer of the plurality of local computers, inputting a second training data into a second machine learning model hosted at a second local computer of the plurality of local computers, . . . , and inputting a Nth training data into a Nth machine learning model hosted at a Nth local computer of the plurality of local computers. In some examples, the training data inputted into each machine learning model is different. In some examples, the training data inputted into each machine learning model is local data present (e.g., stored locally) with each local computer. In certain examples, the training data is the same as the priming data” (Recited from paragraph [0069] of instant Specification, with added emphasis).  While the above paragraph does include multiple repeated steps (inputting first, second, Nth data), nonetheless paragraph [0069] fails to explain precisely how this happens.	Similarly, paragraph [0070] describes process S124 of generating a second local loss for each machine learning model, reciting, “In various embodiments, the process S124 of generating a second local loss for each machine learning model includes generating a second plurality of local losses by at least generating a second local loss for each machine learning model hosted at the plurality of local computers. In various examples, generating the second local loss is based at least in part on the training data, such as further based in part on one or more ground truths corresponding to the training data” (Recited from paragraph [0070], with added emphasis).  Paragraph [0070] thus also fails to include an adequate algorithm, merely stating that “generating the second local loss” is “based at least in part on the training data, such as further based in part on one or more ground truths corresponding to the training data,” without explaining precisely how (emphasis added) the “ground truths” corresponding to the training data are used in “generating the second local loss,” much less how the “loss generating module” performs the limitation of “generate a plurality of local losses by at least generating a local loss for each machine learning model based at least in part on the corresponding training data”.	Therefore, the instant Specification does not provide a disclosure of corresponding structure in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how the inventor intended to program the computer (system for enhancing a distributed medical network) to perform all of the claimed functions.  Examiner notes that the written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could devise an algorithm to perform the specialized programmed functions.  For written description, the Specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.  An original claim may lack written description when the claim defines the invention in functional language specifying a desired result (in this case enhancing a distributed medical network) but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved.  Simply restating the function recited in the claim language is not sufficient to satisfy the written description requirement.
Claim Rejections - 35 USC § 103
20.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
21.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
22.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:	A patent for a claimed invention may not be obtained, notwithstanding that the 	claimed invention is not identically disclosed as set forth in section 102, if the 	differences between the claimed invention and the prior art are such that the 	claimed invention as a whole would have been obvious before the effective 	filing date of the claimed invention to a person having ordinary skill in the art to 	which the claimed invention pertains. Patentability shall not be negated by the 	manner in which the invention was made.
23.	Claims 1-3, 11, 12, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman et al. (United States Patent Application Publication No. US 2019/0005200 A1), hereinafter “Zimmerman” in view of Wang et al. (United States Patent Application Publication No. US 2020/0334539 A1), hereinafter “Wang”.
	Regarding claim 19, Zimmerman discloses a system for enhancing a distributed medical network including a plurality of local computers, each local computer of the plurality of local computers hosting a machine learning model configured with an active parameter set, the system comprising (wherein Zimmerman discloses a system for providing a patient digital twin - essentially a data structure created from a combination of patient medical record data, image data, genetic information, and historical information, implemented with a deep neural network/machine learning model (See FIG. 14), extracted from one or more information systems and arranged in the data structure to form a digital representation of a first patient. In particular, healthcare institutions having complex network support environments utilize secure handling and safeguarding of the patient data, including the patient digital twin, whereby a centralized capability, e.g., a data repository at a hospital, provides information and functionality to a plurality of users (e.g., hospital staff/patients) utilizing local computers, including medical devices, electronic records, access portals, pay for performance (P4P), chronic disease models, and clinical health information exchange/regional health information organization (HIE/RHIO), etc. Zimmerman teaches that the interconnection of multiple data sources helps enable engagement of all relevant members of a patient’s care team and helps improve an administrative and management burden on the patient for managing his or her care) (Zimmerman, Abstract, FIG. 14, paragraphs [0097] and [0103]-[0105]):	a data inputting module configured to input training data corresponding to each local computer into their corresponding machine learning model (wherein Zimmerman teaches that deep learning in a neural network environment includes numerous interconnected nodes referred to as neurons. Input neurons, activated from an outside source, activate other neurons based on connections to those other neurons which are governed by the machine parameters. More particularly, Zimmerman notes that deep learning that utilizes a convolutional neural network (CNN) segments data using convolutional filters to locate and identify learned, observable features in the data. Each filter or layer of the CNN architecture transforms the input data to increase the selectivity and invariance of the data As shown in FIG. 14, data flows forward via inputs 1412, 1414, 1416 from input layer 1420 to output layer 1480 and to an output 1490) (Zimmerman, FIG. 14, paragraphs [0088]-[0089] and [0098]).	Zimmerman does not explicitly disclose a loss generating module configured to generate a plurality of local losses by at least generating a local loss for each machine learning model based at least in part on the corresponding training data;	a gradient generating module configured to generate a plurality of local parameter gradients by at least generating a local parameter gradient for each machine learning model based at least in part on the corresponding local loss;	an update generating module configured to generate a global parameter update based at least in part on the plurality of local parameter gradients; and	a model updating module configured to update each machine learning model hosted at each local computer of the plurality of local computers by at least updating their corresponding active parameter set based at least in part on the global parameter update.	However Wang discloses a loss generating module configured to generate a plurality of local losses by at least generating a local loss for each machine learning model based at least in part on the corresponding training data (wherein a computer system 312 (See FIG. 3) may be used to implement , and comprises computer system-executable instructions, such as program modules including routines, programs, objects, components, logic, data structures, and so on that perform features of the system 110 of the cloud-based server 108 shown in FIG. 1. More particularly, Wang discloses that the system 110 implements a multi-model structure for determining intents from an utterance (text or speech converted to text by a speech to text processor) of user 104, and that the multi-model structure can be created by training multiple models (e.g., neural networks) using machine learning. A plurality of convex coefficients are generated based on output generated by a plurality of computer-implemented models in response to a set of training data, are used to create the multi-model structure, and can be iteratively adjusted using a convex coefficient machine learning rule. The parameters of the multiple models are determined based on model-specific local loss metrics in combination with a global loss metric) (Wang, FIGS. 1 and 3, paragraphs [0027], [0035], [0052] and [0054]);	a gradient generating module configured to generate a plurality of local parameter gradients by at least generating a local parameter gradient for each machine learning model based at least in part on the corresponding local loss (wherein again, the system 312 (See again, FIG. 3) used to implement system 110 of the cloud-based server 108 of FIG. 1 includes modules for implementing the system 110 making up the multi-model structure. As shown in the example of FIG. 5, three models 502a, 502b and 502k are neural networks having the form Ni(wi, x), and classify an input vector x by computing a value y which represents a label assigned to x. The y value is determined based on gradients, or weights wi, which are determined based on a machine learning rule, according to which the weights, whose initial values may be arbitrarily set, are iteratively adjusted until the Ni(wi, x) is able to predict the output with an acceptable level of accuracy. The weights wi are determined using a set of training examples comprising input-output data pairs (x, y), wherein each input x corresponds to label y correctly assigned to the input. Over successive iterations, the output is compared to the target y. A local loss metric determines the closeness of the model-predicted y and the target y, and the weights wi are adjusted based on the machine learning rule) (Wang, FIGS. 1, 3 and 5, paragraphs [0027], [0052], [0054] and [0071]);	an update generating module configured to generate a global parameter update based at least in part on the plurality of local parameter gradients (wherein again, the system 312 (See again, FIG. 3) used to implement system 110 of the cloud-based server 108 of FIG. 1 includes modules for implementing the system 110 making up the multi-model structure. Again, each domain-specific model 502a-502k (See again, FIG. 5) is trained using feedback based on local loss metrics, each local loss metric corresponding to one of the domain-specific models, though also based on a global loss metric, which iteratively adjusts a set 504 of convex coefficient estimators. During training with a set of example inputs (feature vectors), outputs (values) generated by the models are compared to the true or target values corresponding to the example inputs. Errors are determined based on the differences between the model-generated values and the true or target values, the errors being used to iteratively update the parameters of the individual domain-specific models 502a-506k and the convex coefficients 504) (Wang, FIGS. 1, 3 and 5, paragraphs [0052], [0054], [0069] and [0082]); and	a model updating module configured to update each machine learning model hosted at each local computer of the plurality of local computers by at least updating their corresponding active parameter set based at least in part on the global parameter update (wherein again, the system 312 (See again, FIG. 3) used to implement system 110 of the cloud-based server 108 of FIG. 1 includes modules for implementing the system 110 making up the multi-model structure. Each of the models 502a-502k (See again, FIG. 5), (represented by neural networks Ni(wi, x)) is trained through backpropagation using a local loss metric, each local loss metric corresponding to each neural network. A global loss metric is generated based on the outputs of each of the multiple neural networks and is used to train the convex coefficients at each iterative step t. The local loss and global loss metrics are used to train the neural networks (or other machine learning models) simultaneously) (Wang, FIGS. 1, 3 and 5, paragraphs [0052], [0054] and [0085]).	Zimmerman and Wang are analogous art because they are from the same problem solving area, namely, machine-learning models.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Zimmerman and Wang before him or her, to modify the system for providing a patient digital twin of Zimmerman to include the additional limitations of a loss generating module configured to generate a plurality of local losses by at least generating a local loss for each machine learning model based at least in part on the corresponding training data;	a gradient generating module configured to generate a plurality of local parameter gradients by at least generating a local parameter gradient for each machine learning model based at least in part on the corresponding local loss;	an update generating module configured to generate a global parameter update based at least in part on the plurality of local parameter gradients; and	a model updating module configured to update each machine learning model hosted at each local computer of the plurality of local computers by at least updating their corresponding active parameter set based at least in part on the global parameter update, as disclosed in Wang with reasonable expectation that this would result in an improvement to training the machine-learning model, by relying on a global loss metric as well as local loss metrics and incrementally updating convex coefficients, (rather than relying on complete backpropagation), yielding faster convergence and decreasing the likelihood of vanishing gradients seen with backpropagation (See Wang, paragraphs [0033] and [0087]).  This method of improving the system of Zimmerman was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Wang.	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine the teachings of Zimmerman with Wang to obtain the invention as specified in claim 19.
	Claim 20 is directed to a “non-transitory computer-readable medium” with instructions stored thereon, that when executed by a processor, causes the processor to perform one or more processes including limitations substantially as described in “system” claim 19, and does not appear to include any additional features with regard to novelty and/or inventive step; therefore, as Zimmerman-Wang discloses such a “non-transitory computer-readable medium” (computer-readable storage medium including instructions) (Zimmerman, paragraphs [0005], [0029] and claim 9), claim 20 is rejected under the same rationale.
	In addition, claim 1 includes a “method” claim that performs limitations substantially as described in “system” claim 19, and does not appear to include any additional features with regard to novelty and/or inventive step; therefore, it is rejected under the same rationale.
	Regarding claim 2, Zimmerman-Wang discloses the computer-implemented method of claim 1, wherein the local parameter gradient is one of a local weight gradient and a local bias gradient (wherein again, the local gradients are weights wi, which are determined based on a machine learning rule, according to which the weights, whose initial values may be arbitrarily set, are iteratively adjusted until the Ni(wi, x) is able to predict the output with an acceptable level of accuracy. The weights wi are determined using a set of training examples comprising input-output data pairs (x, y), wherein each input x corresponds to label y correctly assigned to the input) (Wang, paragraph [0071]).	Zimmerman and Wang are analogous art because they are from the same problem solving area, namely, machine-learning models.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Zimmerman and Wang before him or her, to modify the system for providing a patient digital twin of Zimmerman to include the additional limitation of wherein the local parameter gradient is one of a local weight gradient and a local bias gradient, as disclosed in Wang with reasonable expectation that this would result in predicting outputs with greater accuracy, leading to a more effective, more accurate and more efficient model (See Wang, paragraph [0071]).  This method of improving the system of Zimmerman was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Wang.	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine the teachings of Zimmerman with Wang to obtain the invention as specified in claim 2.
	Regarding claim 3, Zimmerman-Wang discloses the computer-implemented method of claim 1, wherein the generating a local parameter gradient includes determining a non-zero parameter gradient (wherein again, the weights are used to determine the value for y, and may have their values initially arbitrarily set, such that the computed value for y represents the label assigned to the input x) (Wang, paragraph [0071]).	Zimmerman and Wang are analogous art because they are from the same problem solving area, namely, machine-learning models.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Zimmerman and Wang before him or her, to modify the system for providing a patient digital twin of Zimmerman to include the additional limitation of wherein the generating a local parameter gradient includes determining a non-zero parameter gradient, as disclosed in Wang with reasonable expectation that this would result in predicting outputs with greater accuracy, leading to a more effective, more accurate and more efficient model (See Wang, paragraph [0071]).  This method of improving the system of Zimmerman was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Wang.	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine the teachings of Zimmerman with Wang to obtain the invention as specified in claim 3.
	Regarding claim 11, Zimmerman-Wang discloses the computer-implemented method of claim 1, further comprising:	generating a plurality of local parameter sets including generating a local parameter set for each machine learning model based at least in part on a corresponding local parameter gradient of the plurality of local parameter gradients (domain-specific model 502a-502k is trained using feedback based on local loss metrics, each local loss metric corresponding to one of the domain-specific models) (Wang, FIG. 5, paragraph [0069]);	wherein the generating a global parameter update based at least in part on the plurality of local parameter gradients includes generating the global parameter update based at least in part on the plurality of local parameter sets (wherein again, training the models is also based on the global loss metric, which iteratively adjusts a set 504 of convex coefficient estimators, whereby during training with a set of example inputs (feature vectors), outputs (values) generated by the models are compared to the true or target values corresponding to the example inputs, errors are determined based on the differences between the model-generated values and the true or target values, and the errors are used to iteratively update the parameters of the individual domain-specific models 502a-506k and the convex coefficients 504) (Wang, FIG. 5, paragraph [0069]).	Zimmerman and Wang are analogous art because they are from the same problem solving area, namely, machine-learning models.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Zimmerman and Wang before him or her, to modify the system for providing a patient digital twin of Zimmerman to include the additional limitations of generating a plurality of local parameter sets including generating a local parameter set for each machine learning model based at least in part on a corresponding local parameter gradient of the plurality of local parameter gradients;	wherein the generating a global parameter update based at least in part on the plurality of local parameter gradients includes generating the global parameter update based at least in part on the plurality of local parameter sets, as disclosed in Wang with reasonable expectation that this would result in predicting outputs with greater accuracy, leading to a more effective, more accurate and more efficient model (See Wang, paragraph [0071]).  This method of improving the system of Zimmerman was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Wang.	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine the teachings of Zimmerman with Wang to obtain the invention as specified in claim 11.
	As to claim 12, Zimmerman-Wang discloses the computer-implemented method of claim 11, wherein the local parameter set includes one of a local set of weights and a local set of biases (wherein again, the local gradients are weights wi, which are determined based on a machine learning rule, according to which the weights, whose initial values may be arbitrarily set, are iteratively adjusted until the Ni(wi, x) is able to predict the output with an acceptable level of accuracy. The weights wi are determined using a set of training examples comprising input-output data pairs (x, y), wherein each input x corresponds to label y correctly assigned to the input) (Wang, paragraph [0071]).	Zimmerman and Wang are analogous art because they are from the same problem solving area, namely, machine-learning models.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Zimmerman and Wang before him or her, to modify the system for providing a patient digital twin of Zimmerman to include the additional limitation of wherein the local parameter set includes one of a local set of weights and a local set of biases, as disclosed in Wang with reasonable expectation that this would result in predicting outputs with greater accuracy, leading to a more effective, more accurate and more efficient model (See Wang, paragraph [0071]).  This method of improving the system of Zimmerman was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Wang.	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine the teachings of Zimmerman with Wang to obtain the invention as specified in claim 12.
Allowable Subject Matter
24.	Claims 4-10 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
25.	Further references of interest are cited on Form PTO-892, which is an attachment to this Office Action.  For instance, Lyman (USPAT 10,867,697) discloses an integration system for a medical image archive system that generates and presents medical images without patient identifying information (See Lyman, Abstract).  Good (US-PGPUB 2016/0026837) discloses a method and apparatus for improved proximity detection and location tracking (See Good, Abstract).  Schofield (US-PGPUB 2005/0196030) and also (US-PGPUB 2005/0182846) disclose a method and apparatus for monitoring and facilitating the transportation of medical images on a communication network (Abstract).
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F. Chan can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441